Ludeling, C. J.
The administrator of the estate filed an account and tableau of distribution, to which several oppositions were filed. On the day fixed for the trial, the opponents failed to be present, and their oppositions were dismissed on motion of the administrator-.
S. Romero then a'-plied for a devolutive appeal, by petition. The creditors on the tableau were not cited, and one of them has moved to dismiss the appeal for want of citation. The fault in not citing the creditors is not attributable to the appellant, but to the clerk; it is not a cause for dismissing the appeal.
The administrator and the appellant have filed a written agreement to have the judgment dismissing S. Romero’s opposition ■ reversed, to reinstate the opposition, and to remand the case to be tried on the merits. This we can not do without the consent of all the parties interested — several of whom are not now before this court.
It is therefore ordered that the case be continued to have the creditors on the tableau cited according to law.
Rehearing refused.